Title: To James Madison from William C. C. Claiborne (Abstract), 30 March 1805
From: Claiborne, William C. C.
To: Madison, James


30 March 1805, New Orleans. “Mr Chambers the United States Factor for the Chactaw Indians is now in this City. His Business here is to procure some necessary supplies for the Factory, and to engage a Vessel to transport thither a quantity of Peltry which he had collected; Colonel Freeman also is solicitous to send to Fort Stoddart some Military Stores which the Garrison greatly needed—and the Contractor w<as> desirous to forward to the same place a supply of provisions, but each of these Gentlemen are unwilling to subject the Articles under their care to inspection and the payment of duties at the Town of Mobile; to remedy which I addressed a Letter to the Marquis, of which No 1. is a copy, and received an answer of which No 2. is a translation.
“The Supplies to Forts Stoddart and St. Stephens will now be forwarded, and I trust the Marquis’s interference will have the desired effect. I find no difficulty in transacting Business with the Marquis; he possesses a great share of Spanish Pride and a warm, irritable temper which sometimes betrays him into imprudencies; but his disposition is generous and accomodating and his general Deportment that of a Gentleman: of Governor Folch I cannot speak as favorably, he has more temper than discretion—more genius than Judgment, and his general conduct is far from being conciliatory.
“At the moment of closing this Letter, I was visited by a Son of Governor Folch’s immediately from Pensacola. He mentioned to me that the garrison at that place was in want of Provision, and daily expected an attack from the British; I did not however learn the reasons which induced them to fear an attack.”
